DETAILED ACTION

1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 10/14/2021.

2.    	Claims 1-3, 5-12, 14-16, and 18-20 are pending. Claims 1, 9, and 16 are in independent forms. 

Claims 1, 5, 9, 14, and 16 has been amended. Claims 4, 13, and 17 has been cancelled. 


Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.


Allowable Subject Matter
4.	Claims 1-3, 5-12, 14-16, and 18-20 are allowed over the Prior Art of record.
5.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Awasthi (U.S. No. 2011/0252327 A1), Chesla (U.S. No. 2013/0333029 A1), and Raju Datla (U.S. No. 2005/0273851 A1) which teach the claimed invention however fails to disclose the limitations of obtaining a second security intelligence based at least on the inspection of the first network traffic using the second security policy; selecting a third security policy to be implemented in a third network security system based at least on the second security intelligence;  receiving, over the computer network, the first network traffic in the third network security system, wherein the first, second, and third network security systems are different types of network security systems; inspecting, in the third network security system, the first network traffic using the third security policy; wherein the first, second, and third network security systems are different types of network security systems, and wherein the second network security system, selects the second set of security policies based at least on a first risk level being assigned to the first network traffic; selecting a third set of security policies to be implemented in a third network security system based at least on the second risk value being assigned to the first network traffic, wherein the first, second, and third network security systems are different types of network security systems; that the instant method and system uses as claimed in independent claims 1, 9, 16.  
Hence the prior art of record fails to teach the invention as set forth in claims 1-3, 5-12, 14-16, and 18-20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant's own reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571) 272-67986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/SAMUEL AMBAYE/
Examiner, Art Unit 2433

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436